Case: 10-50218     Document: 00511926717         Page: 1     Date Filed: 07/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 19, 2012

                                       No. 10-50218                        Lyle W. Cayce
                                                                                Clerk

AURELIO ARTETA-QUEZADA,

                                                  Petitioner - Appellant
v.

WARDEN, REEVES COUNTY DETENTION CENTER III; UNITED
STATES OF AMERICA,

                                                  Respondents - Appellees



                   Appeals from the United States District Court
                         for the Western District of Texas
                               USDC No. 4:10-CV-11


Before JOLLY, DeMOSS, and STEWART, Circuit Judges.
PER CURIAM:*
        Aurelio Arteta-Quezada, federal prisoner # 77355-179, proceeding pro se
and in forma pauperis, challenges the denial of his § 2241 petition seeking the
benefit of drug-rehabilitation programs and halfway house placement. The
district court dismissed the action because:                  it lacked subject-matter
jurisdiction; Arteta had failed to exhaust his administrative remedies; and, he
had no liberty interest at stake. Arteta contends the court erred because: his


       *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
   Case: 10-50218   Document: 00511926717     Page: 2   Date Filed: 07/19/2012



                                 No. 10-50218

claim was properly brought under § 2241; he was not required to exhaust his
administrative remedies; exclusion from the program violated his due-process
rights; and, exclusion violated his equal-protection rights.
      Arteta, a native of Mexico, was convicted of possession with intent to
distribute marijuana, in violation of 21 U.S.C. §§ 841 (a)(1) and (b)(1)(A). He
was sentenced to, inter alia, 60 months of imprisonment. Immigration and
Customs Enforcement (ICE) issued a detainer against him pursuant to 8 U.S.C.
§ 1226(c) based on its determination that he is subject to immediate removal
from the United States upon his release from Bureau of Prisons’ (BOP) custody.
While in prison, Arteta filed a habeas petition under 28 U.S.C. § 2241, asserting
that the BOP improperly denied him certain benefits and opportunities made
available under 18 U.S.C. §§ 3621 and 3624 on the basis that he is not a U.S.
citizen.
      This petition is foreclosed by our court’s recent decision in Ricardo
Gallegos-Hernandez v. United States, 2012 WL 2914038 (5th Cir. July 18, 2012).
                                                                   AFFIRMED.




                                       2